Citation Nr: 0106253	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  96-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of an apportionment of veteran's Department of 
Veterans Affairs (VA) benefits on behalf of his sons, J. and 
J.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty for training from September 
29, 1972 to March 28, 1973 and from March 30, 1974 to August 
28, 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision of 
the New Orleans, Louisiana VA Regional Office (RO), which 
awarded apportionment of $114 of the veteran's disability 
compensation to the veteran's ex-spouse as guardian on behalf 
of the veteran's sons, J. and J.  The Board REMANDED the case 
in December 1997 for procedural purposes.  The veteran's ex-
spouse, the guardian of the veteran's son's, J. and J., is 
not appealing the award; however, she has responded to the 
veteran's statements.  Thus, the RO complied with the 
simultaneously contested claims procedures.

The appellant's Mother, as the veteran's custodian, is 
technically the appellant in this appeal.  Appropriate 
development has been accomplished and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran is receiving total disability compensation 
benefits on the basis of his service-connected paranoid 
schizophrenia.

2.  The claim for apportionment from the veteran's ex-spouse 
on behalf of the veteran's sons, J. and J., was received on 
September 25, 1995.

3.  Evidence of record showed that, as of January 1996, the 
veteran's ex-spouse total monthly family income was $2920, 
and her expenses totaled $3121.  Evidence of record showed 
that the veteran received $2235 in VA benefits, which 
included payment for dependent children.  His expenses were 
not reported.   

4.  In an April 1996 special apportionment decision, the RO 
granted an apportionment in the amount of $114 per month, 
effective October 1, 1995.

5.  The veteran's reported that his monthly income totaled 
$2931, and consisted of his VA compensation benefits and 
Social Security.  He listed monthly expenses of $2946 to 
include $350 in vacation expenses.

6.  In February 1999, the veteran's ex-spouse reported that 
her husband had died and that her income totaled $3016, which 
included $2902 in other income and $114 in VA apportionment.  
Her monthly expenses totaled $2957, and she indicated there 
were outstanding medical bills.

7.  In a special apportionment decision, dated September 
1999, the RO confirmed the apportionment of the veteran's 
disability compensation of $114 per month. 

8.  The evidence establishes that there was financial 
hardship on the part of the veteran's children.  The evidence 
does not establish that the apportionment resulted in any 
undue hardship for the veteran.  It is not shown that the 
veteran was contributing regularly to the support of the 
children when they were minors.


CONCLUSION OF LAW

The apportionment of the veteran's disability compensation of 
$114 per month for his children, J. and J., effective October 
1, 1995, is warranted.  38 U.S.C.A. § 5307 (West 1991); 38 
C.F.R. §§ 3.400, 3.450, 3.451 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran is service connected for 
paranoid schizophrenia, evaluated as 100 percent disabling.  
In September 1995, the veteran's ex-spouse, [redacted], filed a 
claim for apportionment of the veteran's disability 
compensation on behalf of the veteran's minor sons, J. and J.  
In January 1996, the veteran's ex-spouse reported that her 
family income totaled $2024, which included her net income of 
$1024, her husband's net income of $800, and $200 in Social 
Security for the veteran's children, and that her expenses 
totaled $3121 which included house payment, utilities, 
groceries, medical bills, car and transportation expenses, 
school expenses, and her husband's child support to his ex-
spouse.  Evidence of record revealed that the veteran was in 
receipt of $2235 in VA benefits which included income for 3 
dependent children and 2 dependent parents.  The veteran 
contended that he provided $150 per month for the support of 
his two sons J. and J.  No other expenses were reported by 
the veteran.  In an April 1996 special apportionment 
decision, apportionment in the amount of $114 per month was 
granted.  

The veteran contends that the apportionment amount of $114 
would cause him financial hardship.  According to the 
veteran, his sons, J. and J. receive approximately $154 each 
from his Social Security and in addition, he provided $150 
per month in child support.  The veteran stated that his ex-
spouse was remarried and that she and her husband both 
worked.    

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
where the veteran is not living with his spouse or his 
children are not in his custody, and he is not reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450 (2000).  Where hardship is 
shown to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran.  38 C.F.R. § 3.451 
(2000).

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his dependents, 
and the apportionment claimants.  Ordinarily, apportionment 
of more than 50 percent of the veteran's benefits would 
constitute undue hardship, while apportionment of less than 
20 percent would not provide a reasonable amount for any 
apportionee.  Id.

Upon review, the evidence of record indicates that in January 
1996 the total family income of the veteran's ex-spouse, 
including both her and her husband's paychecks and the Social 
Security income of the children was $2920, while their 
expenses, which covered basic living expenses, totaled $3121, 
thus expenses exceed income by $200.  At that time, the 
veteran's income from VA disability compensation totaled 
$2235.  Additional evidence of record also reflected that the 
veteran's dependent parent received Social Security income; 
however, this did not appear to be included in income.  
Although requested, no information as to the amount of the 
veteran's expenses was submitted.  Therefore, financial 
hardship on the part of the veteran's ex-spouse and the 
veteran's children, J. and J., was present and there was no 
indication of hardship on the part of the veteran.  

The RO asked the veteran to provide documentation of his 
additional financial support in the amount of $150 to his 
children.  In a May 1996 response, the veteran stated that 
these payments were often made in cash and could not be 
documented.  A similar statement was subsequently received 
from the veteran's mother.  There has been no evidence such 
as tax returns or other documentation that shows such 
payment.  The veteran's ex-spouse has indicated that the 
appellant did not regularly support the children or make any 
regular payments.

Subsequent to the April 1996 Special Apportionment decision, 
the veteran reported $2903 in income from both VA and Social 
Security and reported $2946 in expenses to include $350 for 
vacation.  The Board finds that $350 for vacation was not a 
basic living expense.  The Board notes that the $114 
apportionment amount was already deducted from the veteran's 
reported income.  Moreover, the evidence shows that the 
veteran's disability income as of December 1998 was $2260, 
thus increasing his total income to $2931.    

Additionally, the veteran's ex-spouse reported that her 
husband had died and thus her family income decreased.  She 
reported that her total income was now $3016, which included 
her employment income, the Social Security income for J. and 
J., the VA apportionment income, and her daughter's income.  
Her reported monthly expenses totaled approximately $2957, 
leaving only $59.  She also stated that the total amount of 
outstanding medical bills from her husband's death as well as 
incidental expenses were not included in the amount of her 
expenses.  

In reviewing the case, the Board finds that the evidence does 
not indicate that the apportionment by $114 per month from 
the veteran effective from October 1995 caused the veteran 
undue financial hardship.  Although the veteran has reported  
contributing $100 per month to the support of his sons, J. 
and J., in addition to the Social Security income, evidence 
of such is not of record.  Moreover, there is no evidence to 
demonstrate that there was hardship upon the veteran as a 
result of an apportionment in the amount of $114, which began 
in October 1995.  Accordingly, the Board concludes that the 
apportionment of $114 per month of the veteran's disability 
compensation for his children, J. and J., did not cause a 
hardship on the veteran and was warranted.  38 U.S.C.A. 
§ 5307; 38 C.F.R. §§ 3.450, 3.451.

The Board notes that the veteran's sons, J. and J., turned 18 
years old in August 1999, and that the apportionment award 
was stopped at that time.
  
Finally, the Board notes that under the applicable laws, 
apportionment was granted based on the date of the claim.  As 
the veteran's ex-spouse claim for apportionment was received 
in September 1995, apportionment was granted effective 
October 1, 1995, the first of the month following the claim 
for benefits.  See 38 C.F.R. § 3.400 (2000).  There has been 
no recorded disagreement with assigned effective date.


ORDER

The apportionment of the veteran's disability compensation 
benefits in the amount of $114 for his sons, J. and J., from 
October 1, 1995 until August 1999 was proper.  The appeal is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

